Case 18-16251-mdc         Doc 15-3 Filed 12/04/18 Entered 12/04/18 17:13:47                Desc
                            Certificate of Service Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
IN RE: VICTOR M. SOSA               :             CHAPTER 13
                  Debtor            :             CASE NO. 18-16251
____________________________________:

                                CERTIFICATE OF SERVICE

       I, Peter E. Meltzer, hereby certify that on the below date, the foregoing Objection of

OneMain Financial Group, LLC as Servicer for OneMain Financial Issuance Trust 2017-1 to

Debtors’ Chapter 13 Plan was served via United States mail, First class, postage prepaid, on the

following:

Victor M. Sosa                                    BRAD J. SADEK
2121 Brandywine Street                            Sadek and Cooper
Philadelphia, PA 19130                            1315 Walnut Street
                                                  Suite 502
                                                  Philadelphia, PA 19107

Trustee                                           U.S. Trustee
WILLIAM C. MILLER, Esq.                           United States Trustee
Chapter 13 Trustee                                Office of the U.S. Trustee
P.O. Box 1229                                     833 Chestnut Street
Philadelphia, PA 19105                            Suite 500
                                                  Philadelphia, PA 19107



                                           /s/Peter E. Meltzer
Date: December 4, 2018               BY:____________________________
                                           Peter E. Meltzer
                                           Attorney for OneMain Financial Group, LLC, et al.
